Citation Nr: 1303369	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  09-46 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to June 1986 and from August 2004 to September 2005, and on active duty for training from May 1983 to August 1983 and from March 2008 to July 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran appeared and provided testimony before the undersigned in September 2012.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran had a VA examination in January 2007; however, the examiner did not diagnose a current spine disability.  Subsequent to the VA examination, the Veteran renewed his complaints of and was treated for back pain.  A September 2010 magnetic resonance imaging (MRI) report shows facet joint degenerative changes in the lumbosacral spine.

Since the evidence shows a current disability, the Board finds that a remand for a new VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain updated treatment records from VA facilities dating back to November 2011.  All efforts to obtain these records should be fully documented, and any federal facility should provide a negative response if records are not available.

2.  The Veteran must be afforded a VA orthopedic examination to determine the nature and etiology of his spine disability.  The claims file, including relevant Virtual VA records, must be provided to the examiner and he or she must indicate review of these items in the examination report.

Based on the claims file review, the subjective history of the Veteran, and the examination results, the examiner must provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any current disability of the spine is etiologically related to his periods of active service, from June 1985 to June 1986 and August 2004 to September 2005, or had onset during active duty training from May 1983 to August 1983 or March 2008 to July 2008.

The examiner must specifically address the September 2010 MRI and any potential relationship between the diagnosed disabilities, if any, and his paratrooper activities during service.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2012).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder.  It must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4. Then, readjudicate the Veteran's claim on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


